DETAILED ACTION
In this Office Action, original claims 1-14 filed on June 17th, 2019 were evaluated on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0026, the phrase “Multiple (four in this example) through-holes 23o, 23o… are formed” has the reference number “23o…” repeated for unknown reasons. 
In paragraph 0052, the phrase “…the buckle 5 is then inserted into any one of the multiple small holes 4w, 4w… of the second belt part 4” has the reference number “4w…” repeated for unknown reasons. 
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and objected to because of the following informalities:  
Claim 1, line 8 should read “a blood-pressure calculating part for 
Claim 13, line 10 should read “the longitudinal direction is larger than a dimension….” Instead of “the longitudinal direction larger than a dimension”;
Claim 13, line 14 should read “a fluid stored in the sensing cuff” instead of “a fluid is stored in the sensing cuff” in order to be grammatically correct.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Pressing member” in claims 1, 13, and 14;
“Blood-pressure calculating part” in claims 1 and 14;
“Pressurization control part” in claim 11;
“Fluid storage control part” in claim 11;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are as follows:
The function of the “pressing member” of claims 1, 13, and 14 is disclosed as being achieved by the “belt”, “curler”, and/or “pressing cuff” (paragraph 0022);
The function of the “blood-pressure calculating part” of claims 1 and 14 is disclosed as being achieved by a computer processing unit (CPU) based on a signal from a pressure sensor (paragraph 0041 and 0089);
 The function of the “pressurization control part” of claim 11 is disclosed as being achieved by a computer processing unit (CPU) (paragraph 0056 and 0089);
The function of the “fluid storage control part” of claim 11 is disclosed as being achieved by a computer processing unit (CPU) (paragraph 0056 and 0089).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “a bag-shaped sensing cuff” renders the claim indefinite. It is unclear what shape would constitute “a bag-shaped sensing cuff”, as bags can be made to form any shape, and may change shape based on the medium filling them. Therefore, it is unclear what limitation the phrase intends to impart on the sensing cuff, rendering the scope of the claim indefinite. 
Claims 6, 13, and 14 have a similar recitation of a “bag-shaped sensing cuff” within a claim limitation, rendering the claims indefinite and rejected under 35 U.S.C. 112(b). Claims 2-12 are rejected by virtue of their incorporation of the indefinite subject matter of claim 1. 
For purposes of examination, any sensing cuff capable of inflating or deflating based on the presence of a fluid medium inside of the sensing cuff will be considered “a bag-shaped sensing cuff”.
Regarding claim 2, the claim limitation “wherein a surface facing the measurement site in edge portions on both sides in the width direction of the back plate is curved in a direction away from the measurement site toward tips” renders the claim indefinite. It is unclear from the claim what “tips” the measurement site is curving towards. For example, it is unclear if the back plate themselves are forming tips, or if the “tips” are located on a different part of the sphygmomanometer. 
Furthermore, the phrase “a surface facing the measurement site in edge portions on both sides in the width direction of the back plate…” further renders the claim indefinite. It is unclear if the “surface” is a part of the back plate, or if the reference to “the width direction of the back plate” is simply used to characterize the orientation of the “edge portions” of a surface separate from the back plate. Additionally, it is unclear if “edge portions” refer to the end regions on the “surface facing the measurement site”, or if it refers to a region of the “measurement site” itself. It also unclear which sides the term “both sides” is referring to. Clarification is requested.
For purposes of examination, the claim limitation will be read as if it were written “wherein a surface of the back plate facing the measurement site is curved in the width direction away from the measurement site such that the edges on both sides of the surface form tips”.
Regarding claim 3, the term "gradually" in claim 3 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is unclear at what rate the edge portions must become thinner, making the scope of the claim indefinite. 
Furthermore, the phrase “the edge portions on both sides respectively gradually become thinner toward the tips” further renders the claim indefinite. As discussed with regard to claim 2, it is unclear which “edge portions” the claim is referring to, and which sides the claim is referring to in the phrase “both sides”.  Clarification is requested.
For purposes of examination, the claim will be read as if were written “wherein an end portion of the surface in the width direction becomes thinner as it approaches its respective tips”.
Regarding claim 4, the claim limitation “the back plate extends in a strap shape” renders the claim indefinite. It is unclear what shape would constitute “a strap shape”, as straps can be made in many shapes. Therefore, it is unclear what limitation the phrase intends to impart on the back plate, rendering the scope of the claim indefinite. 
Claim 8 has a similar recitation of a “having a strap shape” within a claim limitation, rendering the claim indefinite and rejected under 35 U.S.C. 112(b). 
For purposes of examination, any part of the sphygmomanometer which has a length longer than the width will be considered to have “a strap shape”. 
Regarding claim 5, the term "small" in the phrase “multiple small pieces” is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Consequently, it is unclear what size the pieces must be in order to read on the scope, rendering the scope of the claim indefinite.
For purposes of examination, the phrase “multiple small pieces” will be read as if it were written “multiple pieces”. 
Regarding claim 6, the claim limitation “…and extends in the circumferential direction to cross an artery-passing portion of the measurement site” renders the claim indefinite. It is unclear what is meant by the phrase “cross an artery-passing portion”. The sensing cuff is understood to extend around a measurement site, such as a wrist. As a result, it is unclear how the sensing cuff “crosses” an artery passing portion of the measurement site, as no portion of a wrist or other body part “passes” an artery. As a result, this limitation renders the scope of the claim indefinite.
Claims 7-12 are further rejected by virtue of their incorporation of the indefinite subject matter of claim 4. 
For purposes of examination, the claim will be interpreted as if it were written as “…and extends in the circumferential direction to cross a portion of measurement site comprising an artery”. 
 Regarding claim 8, the claim limitation “a curler for keeping a shape of the cuff structure in a natural state…” renders the claim indefinite. It is unclear what is meant by the term “natural state” in the claim limitation. For example, it is unclear if a cuff structure is in a “natural state” when it is curved along the circumferential direction along an outer circumferential surface of the pressing cuff, or if the term “natural state” imparts further limitation on the cuff structure. As a result, the term “natural state” renders the scope of the claim indefinite. 
Claims 9-10 are further rejected by virtue of their incorporation of the indefinite subject matter of claim 8.
For purposes of examination, any structure in which a curler keeps “a shape of the cuff structure curved along the circumferential direction along an outer circumferential surface of the pressing cuff” will be considered as reading on the claims.
Furthermore, the term “free end” renders the scope of claim 10 indefinite. It is unclear what is meant by the term “free” in the claim limitation. For example, when worn around a measurement site, it is unclear if “the free end” may be attached to the main body, or if the term “free” precludes any attachment of the end to a different part of the sphygmomanometer. 
For purposes of examination, the claim will be read as if it were written “wherein the other end of the cuff structure on the side opposite of the cuff structure to the end attached to the main body is unattached when the device is not being worn”. 
Claim 13 recites “a method of measuring a blood pressure of a measurement site”. However, the claim then recites multiple structural elements such as “a bag-shaped sensing cuff”, “a back plate”, and “a pressing member”. It is unclear if the method is performed using the recited structural elements, or how the structural elements relate to method steps used to measure a blood pressure. As a result, the limitations of the claim are indefinite in scope, as there is an unclear relationship between the method and the recited structural elements.
For purposes of examination, the claim will be read as if it were written:
 “A blood-pressure measurement method of measuring a blood pressure of a measurement site method, including: 
Providing:
a bag-shaped sensing cuff…;
a back plate…, and
a pressing member;
storing fluid in the sensing cuff; and
calculating the blood pressure based on a pressure…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizukoshi et al. (US 20050015015 A1), referred to hereafter as Mizukoshi.
Regarding claim 1, Mizukoshi teaches a sphygmomanometer (Figure 4) comprising a bag shaped sensing cuff (26) to be worn to wrap a measurement site (paragraph 0011); a back plate (40) disposed on the sensing cuff along a surface opposite to the measurement site (paragraph 0026); a pressing member (10 and 28) for pressing the back plate toward the measurement site (paragraph 0011 and 0029-0030); a blood pressure calculating part calculating a blood pressure based on a pressure of a fluid stored in the sensing cuff (paragraph 0029); wherein a dimension of the back plate (40) in a width direction along the longitudinal direction is larger than a dimension of the sensing cuff (26) in the width direction (paragraph 0026). Therefore, Mizukoshi teaches all the structural elements of claim 1.
Regarding claim 6, Mizukoshi teaches (Figure 2 and 3) that the sensing cuff (26) forms a bag shape enabling storage of a pressure transmitting fluid and extending in the circumferential direction to cross an artery-passing portion of the measurement site (paragraph 0029). Mizukoshi further teaches that pressing member (10) forms a belt-like shape that wraps around a measurement site (paragraph 0020) and includes a bag-shaped pressing cuff (28) to face an inner circumferential surface of the belt and extends along the circumferential direction to receive a supply of a pressurizing fluid and compress the measurement site (paragraph 0029). Therefore, Mizukoshi teaches all of the structural elements of claim 6.
Regarding claim 13, Mizukoshi teaches a method of measuring a blood pressure of a measurement site comprising a bag shaped sensing cuff to be worn to wrap the measurement site (paragraph 0011); a back plate disposed on the sensing cuff along a surface opposite to the measurement site with a dimension in a width direction along the longitudinal direction is larger than a dimension of the sensing cuff in the width direction; a pressing member (10 and 28) for pressing the back plate toward the measurement site (paragraph 0011 and 0029-0030); and a fluid stored in the sensing cuff wherein the blood pressure is calculated based on a pressure of the fluid stored in the sensing cuff (paragraph 0029). Therefore, Mizukoshi teaches all of the structural elements of claim 13. 
Claim 14 consists of all the same structural elements as claim 1. Therefore, Mizukoshi teaches all of the structural elements of claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable by Mizukoshi, as applied to claim 1, in view of Naomi et al. (WO 2015098566A1), referred to hereafter as Naomi. Examiner note: the Naomi reference is in Japanese. Therefore, all references to line numbers are referring to the Espacenet English translation provided with this Office Action. 
Regarding claim 2, Mizukoshi teaches the sphygmomanometer of claim 1, however fails to teach a surface of the back plate facing the measurement site in edge portions on both sides in the width direction curved in a direction away from the measurement site toward tips. 

    PNG
    media_image1.png
    693
    1186
    media_image1.png
    Greyscale
Naomi (Figure 15) teaches a sphygmomanometer comprising a back plate (40) disposed on a sensing cuff (22) along a surface opposite to the measurement site (90; page 2, lines 49-59). According to Figure 15, the back plate is curved in the width direction to form tips facing away from the measurement site (see Examiner Figure 1). Therefore, Naomi teaches a surface of a back plate facing the measurement site curved in a direction away from the measurement site toward tips. 
Examiner Figure 1: Modified Naomi Figure 15 showing the surface of the back plate forming tips facing away from the measurement site.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizukoshi to incorporate the back plate shape of Naomi. Doing so would allow the cuff to be more reliably displaced when the cuffs of Mizukoshi are inflated (Naomi page 3, lines 118-119) and would simply constitute combining prior art elements according to known methods to yield predictable results. 
Regarding claim 3, Naomi teaches that the back plate (40) gradually decreases in thickness from one side to the other side (page 3, lines 107-110; Figure 15). Therefore, Mizukoshi in view of Naomi teaches the device of claim 2 wherein an end portion of the surface of the back plate in the width direction becomes thinner as it approaches the tip.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable by Mizukoshi, as applied to claim 1, in view of Shibazaki et al. (JP 2009112429 A), referred to hereafter as Shibazaki. Examiner note: the Shibazaki reference is in Japanese. Therefore, all references to paragraph numbers are referring to the Espacenet English translation provided with this Office Action.
Regarding claim 4, Mizukoshi (Figure 5) teaches the back plate extending in a strap shape beyond the length of the sensing cuff in the circumferential direction (paragraph 0026). However, Mizukoshi does not teach the back plate including a plurality of grooves having V-shaped or U-shaped cross sections, extending in the width direction of the back plate, and parallels separated from each other in the longitudinal direction of the back plate. 
Shibazaki (Figure 5) teaches a cuff for measuring blood pressure comprising of a bag shaped sensing cuff (22 and 24) to be worn around a measurement site and a back plate (42) disposed on the sensing cuff (paragraph 0007). According to Shibazaki, the back plate (42) may include a plurality of grooves having a V-shape (Figure 20; element 108; paragraph 0072), or a having a U-shape (Figure 21; element 122; paragraph 0072), extending in the width direction of the back plate, and being parallel from each other in the longitudinal direction of the back plate (paragraph 0072-0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back plate of Mizukoshi to have V-shaped or U-shaped groove structure taught by Shibazaki. Doing so would give the back plate a greater flexibility along the circumferential direction (Shibazaki paragraph 0072-0073), and would simply constitute use of a known technique to improve a device in a similar way.  
Regarding claim 5, Mizukoshi (Figure 5) teaches the sphygmomanometer of claim 1 wherein the back plate is arranged over a range exceeding the length of the sensing cuff in the circumferential direction (paragraph 0026). However, Mizukoshi fails to teach the back plate being made up of a set of multiple small pieces separated from each other in the longitudinal direction.  
As mentioned in regard to claim 4, Shibazaki (Figure 5) teaches a cuff for measuring blood pressure comprising of a bag shaped sensing cuff (22 and 24) to be worn around a measurement site and a back plate (42) disposed on the sensing cuff (paragraph 0007). Shibazaki further teaches (Figure 19) that the back plate may consist of a set of multiple small pieces (44) separated from each other in the longitudinal direction (paragraph 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back plate of Mizukoshi to consist of multiple small pieces separated from each other in the longitudinal direction, as taught by Shibazaki. Doing so would give the back plate both a high amount of bending rigidity and bending anisotropy (Shibazaki paragraph 0069), and would simply constitute use of a known technique to improve a device in a similar way.  
Claims 7-10 is rejected under 35 U.S.C. 103 as being unpatentable by Mizukoshi, as applied to claim 6, in view of Karo (US 20090234381 A1).
Regarding claim 7, Mizukoshi teaches the sphygmomanometer of claim 6. However, Mizukoshi is silent about a main body being equipped with a pump, and the belt extending from the main body. 
Karo teaches a cuff for measuring blood pressure (Figure 2) comprising a blood pressure monitor (110), and a belt (130) extending from the main body (paragraph 0046). Furthermore, Karo (Figure 3) teaches that the main body (110) includes a pump (123) for supplying air to an air bag deposed in the belt (130) through a flow path (120) connecting the pump and the cuff (paragraph 0049 and 0054). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure cuff of Mizukoshi to include the entire main body of Karo. Mizukoshi teaches that the cuff is connected to a blood pressure measuring device (paragraph 0029), however provides no specific details about the blood pressuring device, or how the cuff is pressurized. As a result, incorporating the main body of Karo onto the cuff of Mizukoshi would provide the device of Mizukoshi with the specific means to pump air into the sensing cuff and pressing cuff through a flow path (Karo paragraph 0054), calculate and display blood pressure information (Karo paragraph 0053), and control the pressure within a cuff (Karo paragraph 0054). Therefore, the lack of details surrounding how the cuff is pressurized and how the blood pressure is calculated from the cuff in Mizukoshi would have motivated one of ordinary skill in the art to have incorporated the main body of Karo to arrive at the claimed invention.
Regarding claim 8, Mizukoshi in view of Karo, as applied to claim 7, teaches the pressing cuff, the back plate, and the sensing cuff constituting a cuff structure having a strap shape (Mizukoshi Figure 1; Mizukoshi paragraph 0020). However, Mizukoshi in view of Karo, as applied to claim 7, does not teach one end of the strap shape being attached to the main body, and fails to teach a curler for keeping a shape of a cuff in a curved shape along an outer circumferential surface of the pressing cuff. 
Karo (Figure 5) further teaches a curled elastic member (160) that wraps around the outer peripheral surface of an airbag (paragraph 0051). The curler includes a root portion (161b) which attaches to the main body (Figure 2; paragraph 0059). 
It would have been obvious to one of ordinary skill in the art to further modify Mizukoshi in view of Karo with the additional teaches of Karo to incorporate a curler that wraps around the outer circumferential surface of the pressing cuff and attaches to the main body. Doing so would keep the belt curved, allowing to be more easily worn around a cylindrical measurement site, such as a wrist or ankle, and secured to the main body. As a result, incorporating the further teaching of Karo would simply constitute combining prior art elements according to known methods to yield predictable results. 
Regarding claim 9, Karo (Figure 2 and 5) teaches a root portion of the strap (168b) forming one end of the cuff being sandwiched between a members disposed in the main body (110) and the back lid of the main body, so that the one end of the cuff structure is attached to the main body (paragraph 0059). Therefore, Mizukoshi in view of Karo teaches all of the structural elements of claim 9. 
Regarding claim 10, Karo shows the other end of the strap being unattached in the unworn state (Figure 1). Therefore, Mizukoshi in view of Karo teaches all of the structural elements of claim 10. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable by Mizukoshi, as applied to claim 6, in view of Karo (US 20090234381 A1) in further view of Uesaka et al. (US 20130109981 A1), referred to hereafter as Uesaka.
Regarding claim 11, Mizukoshi (Figure 1) teaches the pressing cuff (28) being connected to a first flow path (34) to receive air, and the sensing cuff (26) being connected to a second flow path (32) to receive air (Mizukoshi paragraph 0023). In addition, the main body of Karo is taught to comprise a pressurization control part providing control of compressing the measurement site (Karo paragraph 0053-0054), a fluid storage control part providing control of suppling and storing air into the sensing cuff (Karo paragraph 0053-0054), a fluid flow path (120) connecting the pump and the cuff (Karo paragraph 0049), and a valve (124) that allows fluid to flow in and out of the cuff (Karo paragraph 0054). Therefore, Mizukoshi in view of Karo, would comprise of flow paths (34 and 32) being be connected to the pump within the main body. Consequently, Mizukoshi  in view of Karo teaches the device of claim 7 comprising a pressurization control part providing a control of compressing the measurement site by the pressing member via the sensing cuff (Karo paragraph 0053-0054); a fluid storage control part providing a control of supplying and storing the pressure-transmitting fluid into the sensing cuff in a worn state in which the pressing member and the sensing cuff are worn on the measurement site (Karo paragraph 0053-0054); a first flow path connecting the pump and the pressing cuff to allow a fluid to flow between (Mizukoshi paragraph 0023 and Karo paragraph 0054); a second flow path connecting the pump and the sensing cuff to allow a fluid to flow there between and having an on-off valve (Mizukoshi paragraph 0023 and Karo paragraph 0054); wherein in the worn state, the fluid storage control part brings the on-off valve into an opened state and supplies and stores the pressure-transmitting fluid from the pump through the second flow path into the sensing cuff (Mizukoshi paragraph 0029 and Karo paragraph 0054-0057) and supplies pressurizing fluid from the pump through the first flow path to the pressing cuff to compress the measurement site (Mizukoshi paragraph 0029). Furthermore, although the valve of Karo (Figure 1; element 124) is not taught as being interposed between the pump and the sensing cuff, doing so would be considered an obvious matter of design choice, and would simply constitute a simple rearrangement of parts (see MPEP 2144.04). However, Mizukoshi in view of Karo does not teach the sequential order of first pressurizing the sensing cuff first, and then pressurizing the pressing cuff, and rather implies that the two pressurizations occur simultaneously (Mizukoshi paragraph 0029).
Uesaka teaches a sphygmomanometer (Figure 3) comprising a bag shaped sensing cuff (13) to be won to wrap a measurement site (paragraph 0012); a back plate (10) disposed on the sensing cuff along a surface opposite to the measurement site (100; paragraph 0047); a bag shaped pressing member (8) for pressing the back plate into the measurement site; and a blood pressure calculating part (43) calculating a blood pressure based on a pressure of a fluid stored in the sensing cuff (paragraph 0055). Uesaka teaches that the method of using the sphygmomanometer (Figure 4) includes inflating the sensing cuff (13) with a predetermined amount of air, and then inflating the pressing member (8) to compress the measurement site (paragraph 0064). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mizukoshi in view of Karo to incorporate the method of first pressurizing the sensing cuff and then pressurizing the pressing member as taught in Uesaka. Doing so would simply constitute simple substitution of one known element (pressurizing the sensing cuff and the pressing member simultaneously) for another (pressurizing the sensing cuff and the pressing member sequentially) to obtain predictable results. 
Regarding claim 12, Karo (Figure 3) teaches the pressurization control part, the fluid storage control part, and the blood-pressure calculating part being integrated into a CPU (113) in the main body (110; paragraph 0053-0057). Therefore Mizukoshi in view of Karo and Useka teach all of the claim limitations of claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        



/RENE T TOWA/Primary Examiner, Art Unit 3791